Citation Nr: 0028239	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  98-15 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fatigue/memory loss 
due to an undiagnosed illness.

2.  Entitlement to service connection for stomach problems 
due to an undiagnosed illness.

3.  Entitlement to service connection for muscle tension 
headaches due to an undiagnosed illness.

4.  Entitlement to service connection for muscle aches, 
pains, stiffness and weakness due to an undiagnosed illness.

5.  Entitlement to service connection for arthralgias of 
multiple joints due to an undiagnosed illness.

6.  Entitlement to service connection for a shoulder disorder 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to 
February 1960 and from November 1990 to June 1991.  He also 
had several years of unverified National Guard service.

This appeal arose from a November 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefits.  The veteran and his representative were 
informed through an April 1999 supplemental statement of the 
case of the continued denial of his claims.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from fatigue/memory loss, which has been 
diagnosed as organic brain syndrome, which can be related to 
his period of service.

2.  The veteran has not been shown by competent medical 
evidence to suffer from stomach problems, which have been 
diagnosed as irritable bowel syndrome, gastritis and a hiatal 
hernia, which can be related to his period of service.

3.  The veteran has not been shown by competent medical 
evidence to suffer from a shoulder disorder, which has been 
diagnosed as degenerative joint disease (DJD), which can be 
related to his period of service.

4.  The veteran's tension headaches are an undiagnosed 
illness attributable to his service in the Persian Gulf.

5.  The veteran's muscle aches, pain, stiffness and weakness 
are an undiagnosed illness attributable to his service in the 
Persian Gulf.

6.  The veteran's multiple joint arthralgias are an 
undiagnosed illness attributable to his service in the 
Persian Gulf.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
fatigue/memory loss, diagnosed as organic brain syndrome, on 
a direct basis is not well grounded, and he lacks legal 
entitlement for service connection as an undiagnosed illness.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

2.  The veteran's claim for service connection for stomach 
problems, diagnosed as irritable bowel syndrome, gastritis 
and a hiatal hernia, on a direct basis is not well grounded, 
and he lacks legal entitlement for service connection as an 
undiagnosed illness.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

3.  The veteran's claim for service connection for a shoulder 
disorder, diagnosed as DJD, on direct or presumptive bases is 
not well grounded, and he lacks legal entitlement for service 
connection as an undiagnosed illness.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.317 (1999).

4.  Muscle tension headaches may be presumed to be related to 
his service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

5.  Muscle aches, pain, stiffness and weakness may be 
presumed to be related to his service in the Persian Gulf.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.317 
(1999).

6.  Multiple joint arthralgias may be presumed to be related 
to his service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

The regulation pursuant to which the appellant seeks service-
connected disability compensation due to an undiagnosed 
illness, in its entirety, is as follows:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 

(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5)	A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1)	fatigue 
(2)	signs or symptoms involving skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or symptoms 
(8)	signs or symptoms involving the 
respiratory system (upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or symptoms 
(11)	cardiovascular signs or symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders. 

(c)	Compensation shall not be paid under 
this section: 

(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 

(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 

(1)	The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).


Fatigue/memory loss, stomach problems and a showered disorder

Initially, the Board must determine whether the veteran has 
submitted well grounded claims as required by 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Alternatively, a claimant may establish a well grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that an appellant had 
a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim may still be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

A well grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of : (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of 10 percent or more within the specified 
presumptive period; and (4) that the signs or symptoms cannot 
be attributed to any clinical diagnosis.  See Neumann v. 
West, 14 Vet. App. 12 (2000).

In the instant case, the veteran's service medical records 
were silent as to any complaints of or treatment for 
fatigue/memory loss or a shoulder disorder.  He made one 
complaint, on May 30, 1991, of a three week history of 
diarrhea and intermittent abdominal cramping.  These symptoms 
had begun after his return from the Gulf and had not been 
present during his time in the Southwest Asia theater.  He 
noted that his symptoms were improving.  The assessment was 
probable gastroenteritis.

VA treatment records developed in 1997 and 1998 and a VA 
examination conducted in June 1997, found that the veteran 
was suffering from symptoms of fatigue and memory loss which 
were attributed to organic brain syndrome.  The June 1997 VA 
examination also diagnosed irritable bowel syndrome, 
gastritis diagnosed by EGD and a hiatal hernia, which 
accounted for his post-service complaints of almost daily 
loose stool and mild abdominal cramping.  He also complained 
of a dull aching pain in the shoulders. The June 1997 VA 
examination diagnosed bilateral shoulder DJD.

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence of record, the Board observes 
that there is no competent (i.e., medical) evidence 
suggesting that the veteran's fatigue/memory loss, diagnosed 
as organic brain syndrome; stomach problems, diagnosed as 
irritable bowel syndrome, gastritis and a hiatal hernia; and 
a shoulder disorder, diagnosed as DJD, are related to or 
otherwise had their origins during the veteran's period of 
active military service.  There are no objective opinions of 
record that a relationship exists between these currently 
diagnosed disabilities and service.

It is further noted that the concept of well groundedness 
noted above is limited to the character of the evidence 
submitted by the claimant.  In those cases where the law and 
not the evidence is dispositive, the claim should be denied 
on the basis that there is an absence of legal merit or that 
the claimant lacks entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  In this case, the veteran has 
alleged that he is entitled to service connection for 
fatigue/memory loss, stomach problems and shoulder disorders, 
as these are signs or symptoms of an undiagnosed illness.  
However, as noted above, each of these complaints has been 
attributed to diagnosed conditions.  Therefore, since these 
disorders have been diagnosed, 38 C.F.R. § 3.317 (1999) is 
not for application and the veteran lacks legal entitlement 
for service connection pursuant to this regulation.


Muscle tension headaches; muscle aches, pains, stiffness and 
weakness; multiple joint arthralgias

In the instant case, the veteran's service medical records 
make no mention of any complaints of or treatment for tension 
headaches.  In June 1997, he was examined by VA.  He stated 
that he had begun to suffer from headaches after his return 
from the Persian Gulf.  He indicated that these had become 
less severe and less frequent in recent years.  He described 
these as a tightness in the back of the neck, which would 
spread to the top of his head.  A neurological examination 
found no evidence or history of migraines.  The diagnosis was 
status post service in the Persian Gulf War with chronic 
musculoskeletal tension headaches.

The veteran's service medical record also made no mention of 
any complaints of or treatment for muscle aches, pain, 
stiffness and weakness.  He was then examined by VA in June 
1997.  He complained of muscle weakness and pain; he denied 
any past diagnoses of fibromyalgia.  The objective 
examination noted that his muscle tone, bulk and strength 
were all normal.  His strength was 4/5.  There was no 
indication of loss of function.  The diagnosis was status 
post service in the Persian Gulf War with generalized 
complaints of muscle aches, pain, stiffness and weakness.  
The examiner noted that the veteran did not appear to have 
fibromyalgia, and there were no indications of serious muscle 
illness.  No specific diagnosis was established by the 
examination.

The veteran's service medical records contained his 
complaints of swollen and painful joints at the time of the 
May 1991 separation examination.  The objective examination 
was within normal limits.  In June 1997, VA examined the 
veteran.  He stated that he had had all the immunizations 
during his service and had taken "a little white nerve 
pill."  He also stated that he had had very minimal smoke 
exposure in the Gulf.  He complained of dull aching pain in 
the elbows, hands and fingers.  There was no evidence of 
tenderness, swelling, redness, heat, effusion, subluxation or 
dislocation of the elbows, hands or fingers.  There may have 
been some slight enlargement of the PIP joint of the long 
fingers.  The elbows and the fingers displayed full range of 
motion.  X-rays of the elbows and hands were negative.  The 
diagnosis was status post service in the Persian Gulf War 
with arthralgias of multiple joints.  The cause of the 
arthralgias was not diagnosed by physical examination or 
radiologic studies.

After a careful review of the evidence of record, it is found 
that that evidence supports findings of entitlement to 
service connection for muscle tension headaches; muscle 
aches, pains, stiffness and weakness; and multiple joint 
arthralgias due to undiagnosed illnesses.  The objective 
evidence of record indicates that the veteran was found to 
suffer from each of the above complaints following service in 
Southwest Asia.  These disorders have been chronic in nature.  
Finally, they have not been attributed to any known clinical 
diagnosis.  In fact, the VA examination conducted in June 
1997 specifically found that they could not be attributed to 
diagnosed disorders.  As a consequence, it is found that, 
after carefully weighing all the evidence of record, and 
after resolving any doubt in the veteran's favor, the 
evidence supports entitlement to service connection for 
muscle tension headaches; muscle aches, pains, stiffness and 
weakness; and multiple joint arthralgias due to an 
undiagnosed illness.


ORDER

Service connection for fatigue/memory loss, diagnosed as 
organic brain syndrome, due to an undiagnosed illness is 
denied.

Service connection for stomach problems, diagnosed as 
irritable bowel syndrome, gastritis and a hiatal hernia, due 
to an undiagnosed illness is denied.

Service connection for shoulder disorders, diagnosed as DJD, 
due to an undiagnosed illness is denied.

Service connection for muscle tension headaches due to an 
undiagnosed illness is granted.

Service connection for muscle aches, pains, stiffness and 
weakness due to an undiagnosed illness is granted.

Service connection for multiple joint arthralgias due to 
undiagnosed illness is granted.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

